 

®

|ooces. LENT

i ELECTRO

       

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK i

 

ATHENA ART FINANCE CORP.,

Plaintiff, Case No. 20-cv-4669 (GBD)
-against-
that
CERTAIN ARTWORK BY JEAN-MICHEL Civil Case Management Plan
BASQUIAT ENTITLED HUMIDITY, 1982, and Scheduling Order
In Rem,
Defendant,

SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a
DELAHUNTY FINE ART,

Interested Parties.

pence een ee ee --- _---X

 

After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules
of Civil Procedure.

I. An-inittal pretrial conference will be held on Thursday, January 28, 2021, at 9:30

a.m_atthe United-States District Courthouse, 500 Pearl Street, New York, New York, Courtroom -

HAG
2. No additional parties may be joined after April 22, 2021.
3. No amendment to the pleadings will be permitted after April 22, 2021.

4. Except for good cause shown, all discovery shall be commenced in time to be
completed by June 28, 2021. The court expects discovery to be completed within 90 days of the
first scheduling conference unless, after the expiration of that 90 days period, all counsel stipulate
that additional time (not to exceed 60 more days) is needed to complete discovery. In such event,
discovery may be extended by the parties on consent, without application to the court, provided
the parties are certain they can still meet the discovery completion date ordered by the court. The
discovery completion date shall not be adjourned except upon a showing of extraordinary
circumstances. Initial requests for production and interrogatories (as provided for by S.D.N.Y.
Local Rules) shall be served on or before Friday, February 19, 2021, and written responses and
responsive documents shall be provided so that they are received on or before Monday, March
22, 2021. Follow-up requests for document production shall be served on or before Monday, April
5, 2021, and written responses and responsive documents shall be provided so that they are
received on or before Friday, May 7, 2021. Depositions of the parties shall be completed by

1 DOR ¢ ICALLY FRED j

DATE Fi Fp |
a _ Say

 

4

i)

 
 

Case 1:20-cv-04669-GBD Document 52 Filed 01/27/21 Page 2 of 3

Friday, June 11,2021. Non-party deposition subpoenas shall be served on or before Friday, June
18, 2021.

5. Expert reports shall be served on Monday, June 28, 2021. Rebuttal reports will be
exchanged on Monday, July 26, 2021 and expert discovery will be completed by Friday, August
27, 2021.

6. Dispositive motions are to be served by Monday, September 20, 2021. Answering
papers are to be served within 28 days. Reply papers are to be served within 14 days.

7. In the event a dispositive motion is made, the date for submitting the Joint Pretrial
Order shall be set by the Court, but no earlier than three weeks from the decision on the motion.
The final pretrial conference shall be adjourned to a date four weeks from the decision on the
motion. Should no party submit a dispositive motion, the Joint Pretrial Order will be filed no later

than Seprgsiee ZO, 2021 and a final pretrial conference will be held on Ox teing ZI, 2021.

8. The requirements for the pretrial order and other pretrial submissions shall be
governed by the court’s Individual Rules of Practice.

9. All motions and applications shall be governed by the court’s Individual Rules of
Practice.

10. The parties shall be ready for trial within 48 hours, notice on or after Néver*hi, iS
2021. The estimated trial time 1s 3-4 days, and this is a jury trial.

11. A Status Conference will be held on Apeit22; 2021, at 9:45 a.m. des)
Maren 12 Indo Coy

 

 
 

Case 1:20-cv-04669-GBD Document 52 Filed 01/27/21 Page 3 of 3

Dated: January 25, 2021
New York, New York

ATHENA ART FINANCE CORP.,

Wendy, V/, Cine hetm——-

Wendy. Lindstrom

MAZZOLA LINDSTROM LLP

1350 Avenue of the Americas, 2nd Floor
New York, New York 10019

T: 646.813.4345
wendy(@mazzolalindstrom.com

 

DELAHUNTY FINE ART LTD.
Sh COST

Gregory A. Clarick

Clarick Gueron Reisbaum LLP
220 Fifth Avenue

New York, NY 10001
212-633-4313

gclarick@cgr-law.com

 

SATFINANCE INVESTMENT LIMITED

Judd B. Grossman
GROSSMAN LLP

745 Fifth Avenue, 5“ Floor
New York, NY 10151

T: 646-770-7445
jgrossman@egrossmanllp.com

JAN 27 2021
So Ordered ; hn
Ch ae 4 Vote

Fo. George B. Daniels, USDJ

 

 
